Citation Nr: 0216594	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the original 
calculated amount of $5,792.90.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION


The veteran reportedly served on active duty from October 
1971 to August 1976, and from September 1977 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 determination by the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
A notice of disagreement was received in October 2000, a 
statement of the case was issued in February 2001, and a 
substantive appeal was received in April 2001.

In a March 2002 communication, the veteran indicated that he 
was represented by AMVETS and wished to continue such 
representation.  However, of record is a May 2001 letter from 
AMVETS to the veteran indicating that AMVETS was formally 
revoking the veteran's Power of Attorney, thereby withdrawing 
from representation of the veteran.  In April 2002, the Board 
provided the veteran with a copy of the May 2001 letter from 
AMVETS and suspended review of his appeal for 30 days to 
afforded him an opportunity to secure other representation.  
The veteran has not responded to this communication and a new 
VA Form 21-22 has not been received.  Accordingly, the Board 
will proceed with the adjudication of the veteran's claim.  

Pursuant to the veteran's request, he was scheduled to appear 
at a Board hearing at the RO in March 2002.  However, the 
veteran failed to report for the scheduled hearing and he has 
not requested that the hearing be rescheduled.  Accordingly, 
his hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(d).


FINDINGS OF FACT

1.  The veteran was originally awarded nonservice-connected 
pension benefits effective from May 28, 1998.

2.  The RO received a VA and Bureau of Prisons Computer 
Match, dated in April 1999, which showed that the veteran had 
been incarcerated since March 4, 1999.

3.  The veteran was released from prison on November 12, 
1999; effective that date, his improved disability pension 
benefits were reinstated.

4.  For a period after March 4, 1999 (that is, the 61st day 
after commencement of incarceration) until December 30, 1999, 
the veteran was paid VA pension benefits to which he was not 
entitled, resulting in an overpayment of $5,792.90.  

5. The veteran was solely at fault in the creation of the 
overpayment of pension benefits by virtue of his failure to 
timely report his incarceration; there was no fault on the 
part of the VA.

6.  Recovery of the overpayment of pension benefits would not 
impose an undue economic hardship on the veteran.

7.  Recovery of the overpayment would not defeat the purpose 
of pension benefits.


CONCLUSION OF LAW

Recovery of an overpayment of disability compensation 
benefits in the original calculated amount of $5,792.90 would 
not be against equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2002); 38 C.F.R. §§ 1.962, 1.965 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  In February 2000, the veteran submitted a 
Financial Status Report and his Improved Pension Eligibility 
Verification Reports were received in January 2001 and 
January 2002.  In December 2000, the veteran was provided 
with an audit of his account for the period during which the 
overpayment occurred.  In addition, he submitted statements 
and evidence challenging both the validity of the overpayment 
in question and his ability to make restitution.  Moreover, 
pursuant to his request, the veteran was scheduled for a 
Travel Board hearing, but failed to appear.  Accordingly, all 
relevant facts have been properly developed and all evidence 
necessary for equitable resolution of the appeal has been 
obtained.  No additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to waiver of recovery of overpayment. 
Specifically, the veteran was notified in the March 2000 
decision that entitlement to waiver of recovery of the 
overpayment in VA pension benefits had been denied.  
Similarly, the February 2001 statement of the case, September 
2001 supplemental statement of the case, and other 
correspondence have informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought. Accordingly, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
for further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the claimant.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92  (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The veteran was first awarded improved disability pension 
benefits for himself with no dependents, effective from May 
1998.  In conjunction therewith, VA furnished him notice in 
December 1998 of the circumstances that would affect his 
continued entitlement to receive improved disability pension 
benefits.  A VA Form 21-8768 sent as an attachment to the 
notice letter clearly informed the veteran of the effect 
incarceration would have on his pension benefits.  
Specifically, the law provides that no pension shall be paid 
to or for an individual who has been imprisoned in a federal, 
state, or local penal institution as a result of conviction 
of a felony or misdemeanor for any part of the period 
beginning 61 days after the individual's imprisonment begins 
and ending when such individual's imprisonment ends.  38 
U.S.C.A. § 1505(a); 38 C.F.R. § 3.666.  

A VA and Bureau of Prisons Computer Match reflect that, on 
March 4, 1999, the veteran was incarcerated in a federal 
penitentiary for conviction of a crime.  Accordingly, the 
veteran's legal entitlement to pension was properly 
retroactively terminated as of May 4, 1999, on the 61st day 
of incarceration.  Pension benefits had been paid to him for 
a period of time after May 4, 1999, and those funds represent 
an overpayment.  

The Board acknowledges the veteran's contention that he 
should not have to be responsible for the overpayment because 
he was unaware that his pension entitlement was subject to 
termination because of his incarceration until after his 
release from prison.  However, as noted above, the record 
shows that the veteran was furnished notice of the effect 
incarceration would have on his pension benefits.  

Additionally, the veteran argues that he did not endorse the 
any of the checks during the period of his incarceration.  
Rather, the checks which resulted in the overpayment were 
negotiated by his daughter without his permission.  However, 
the veteran's monthly VA pension checks were mailed to his 
address of record.  There is no indication in the file that 
the veteran's mail was returned to the RO by the United 
States Postal Service as undeliverable.  There is also no 
evidence that the veteran furnished a different address at 
any time after his pension claim was filed.  As the United 
States Court of Appeals for Veterans Claims (Court) held in 
Woods v. Gober, 14 Vet. App. 214 (2000), absent evidence that 
a claimant notified VA of a change of address and absent 
evidence that any notice sent to the claimant at his last 
known address was returned as deliverable, VA is entitled to 
rely on the address provided.  Therefore, the Board finds 
that the argument that the veteran should not be held 
responsible for the overpayment because his benefit checks 
were negotiated by his daughter without his authorization is 
also not persuasive.  Assuming, solely for the sake of 
argument, the veteran's contention in this regard is true, it 
was nevertheless the veteran's failure to notify VA of his 
incarceration which led to the payment by VA of benefits to 
which he was not entitled to.  Moreover, it would appear that 
the veteran may have both civil and criminal remedies 
available to him in connection with his assertion that his 
daughter improperly obtained his benefits. 

The veteran's statements also imply that he should not be 
charged with having notice of the law pertaining to the 
effect incarceration would have on his pension benefits 
because he was in a mental hospital at the time he began to 
receive such benefits.  In this regard, it is noted that the 
veteran does not argue and the evidence of record does not 
suggest that he was incompetent at the time his December 1998 
award notice was mailed.

In reviewing the facts in this case, the RO did not find that 
the veteran was guilty of fraud, misrepresentation, or bad 
faith in the creation of the indebtedness at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  As there appears to be 
no indication of an intent to deceive or to seek unfair 
advantage by the appellant in the creation of the 
indebtedness, no legal bar to the benefit now sought is 
present.  Thus, the limited question for Board consideration 
is whether recovery of the overpayment would be against the 
principles of equity and good conscience.  See 38 C.F.R. § 
1.965(b).

There shall be no recovery of an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The standard 
equity and good conscience will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the Government.  
In making this determination, consideration will be given to 
the following elements, which are not intended to be all 
inclusive:  (1) Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt.  (2) Balancing of faults.  
Weighing fault of debtor against VA fault.  (3) Undue 
hardship.  Whether collection would deprive debtor or family 
of basic necessities.  (4) Defeat the purpose.  Whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (5) Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (6) Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  In terms of fault, the veteran has simply 
stated he was not aware of the requirement that he inform the 
VA in the event of his incarceration, and thus he should not 
be held responsible for the repayment of those benefits which 
were sent to his address of record and have not been returned 
to the government.  Essentially, a person who is a recipient 
of VA pension benefits must notify the VA of all 
circumstances which will affect his or her entitlement to 
receive the benefit being paid.  After consideration of the 
record, the Board concurs with the RO that the veteran was at 
fault in the creation of the overpayment.  The veteran had 
notice that his incarceration would effect his ability to 
receive VA disability pension payments.  Prior to and during 
his incarceration, the veteran's benefit payments were mailed 
to him at his last known address of record.  Nonetheless, the 
veteran did not report to the VA in a timely manner his 
incarceration.  Simply put, but for the veteran's failure to 
timely report his incarceration, the veteran's VA disability 
pension payments would have been suspended, and the 
overpayment would not have been created.  Thus, all fault in 
the creation of the debt rests with the veteran.

As to whether the repayment of overpayment resulted in or 
would result in financial hardship, the Board notes that the 
regulation provides that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of the basic necessities.  It appears that the 
overpayment is being recovered by incremental deductions 
taken from the veteran's monthly VA pension payments and that 
he has requested such action, thereby indicating that 
recovery would not result in financial hardship.  There is no 
evidence that he is forced to endure a lack of food, 
clothing, or shelter as a result of the collection of the 
debt.  Although the financial statements submitted by the 
veteran at the time that he applied for the waiver in 
February 2000 showed no income and $645 in monthly expenses, 
his nonservice-connected pension was subsequently reinstated 
in the amount of $749 effective from December 1999, thereby 
resulting in $104 per month of surplus income.  Given that 
the veteran's pension benefits exceed his monthly expenses, 
there is no indication that withholding part of his pension 
benefits to recover the overpayment at issue has caused or 
would cause undue hardship.

Of equal significance is the finding that failure to make 
restitution would result in unjust enrichment at the expense 
of the tax payers.  Further, the veteran in this case did 
not, according to the available record, change his position 
due to his detriment and as a result of the award of VA 
compensation benefits.

Based on the record, the Board finds that under the 
principles of equity and good conscience, taking into 
consideration the specifically enumerated elements of 38 
C.F.R. § 1.965(a), it would not be unfair to recover the 
veteran's pension overpayment indebtedness.  The evidence in 
this case is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107(b).  Accordingly, the 
prior decision of the RO is affirmed, and the veteran's 
request for a waiver is denied.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

